[f10q033115_ex10z34002.gif] [f10q033115_ex10z34002.gif]




Schedule no 1

to Master Consultancy Agreement between

OncoLytika (‘the Consultancy’) and Volition (‘the Client’)

dated 01 October 2010 (the ‘Master Agreement’)




1.

Introductory




1.1

The general nature of the Client’s business is epigenetic based diagnostics, and
the Client requires expert assistance in connection with a project for
development and technology commercialisation




1.2

The Consultancy’s field of expertise includes Project Management and Business
Development, and the Consultancy has agreed to provide the following Services to
the Client, under the terms of the Master Agreement.




2.

Services




2.1

The consultancy will provide project management for the Client’s diagnostic
development programmes.




2.2

Additionally, the consultancy will identify and pursue business development
opportunities, partnerships, joint ventures and collaborations for the Volition
group and its NucleosomicsTM and HypergenomicsTM technologies




2.3

The consultancy will provide summary reports and financial projections for the
programmes as specified in 2.2.




2.4

The Consultancy is retained on a non-exclusive basis on the terms set out in
this Agreement, to provide Services to the Client (and/or any of its Group
Companies) and, by all reasonable and proper means, to maintain, improve and
extend the Business and its Group Companies and to further their reputation and
business interests.




2.5

The Consultancy is responsible for providing its own reference materials,
administrative support, and equipment.




2.6

The Consultancy will liaise as necessary with the Mr. Cameron Reynolds CEO of
the Client.




2.7

The Consultancy shall be responsible for correcting any defective Services or
Deliverables at its own cost and in its own time, provided that such defects are
notified to the Consultancy by the Client in writing within one month after the
Services are otherwise complete.  It is the Client’s responsibility to afford
the Consultancy reasonable opportunity to so rectify any defective Services /
Deliverables.




2.8

Any further specific details, prioritisation, and time estimates for each piece
of work will be as agreed between the Consultancy and the Client from time to
time. Progress reports will be provided on invoicing.




3.

Timetable




3.1

Provision of the Services is expected to commence on 01 March 2015 and to be
completed by 28 February 2016.





1




--------------------------------------------------------------------------------

[f10q033115_ex10z34002.gif] [f10q033115_ex10z34002.gif]




4.

Charging basis




4.1

The Consultancy will provide the Services for the following consideration:






4.1.1

For the period from 01 March 2015 to 28 February 2016 the fee payable by the
Client shall be £7,500 per month based on the Consultant devoting 16 days per
calendar month to the carrying out of the Services




4.2

In the event that the Services require the Consultancy to travel, the Client in
addition to the Fixed Price shall reimburse the Consultancy against invoice for
all reasonable expenses subject to production of receipts or other appropriate
evidence of payment and in connection with such travel, on the following basis:




4.2.1

All air travel shall be Economy Class flights




4.2.2

All rail travel shall be Second Class Rail




4.2.3

Car journeys shall be charged at the rate of £0.45 per mile plus parking fees.




4.2.4

Hotels bills, including breakfast and dinner, shall be redeemable up to a
maximum of £200 per night.




4.3

If this Schedule is terminated prematurely, the Client will pay the Consultancy
for Services provided prior to termination on a quantum meruit basis.




5.

Termination for convenience




5.1

Consultancy may give the Client one month's notice in writing to terminate the
Services provided under this Schedule




5.2

The Client may give the Consultancy one month's notice in writing to terminate
the Services provided under this Schedule




6.

Notices




6.1

Any notices to be served on the Client may be sent by fax, e-mail or first class
post to its registered office.  Any notices to be served on the Consultant may
be sent by fax, e-mail or first class post to his professional address.  Notices
sent by fax shall be deemed to have been served on the day after the
transmission was made but only if a transmission report is generated by the
sender’s machine recording a message from the recipient’s machine confirming
that the fax was sent to the correct number and that all pages were successfully
transmitted.  Notices sent by e-mail between 9.00 am and 5.00 pm shall be deemed
to have been served on the day on which it is sent.  E-mails sent outside these
hours shall be deemed to have been served on the next working day.  Notices sent
by first class post shall be deemed to have been served on the first working day
after posting.




7.

Generally




7.1

The Services will be performed under the terms of the Master Agreement, which
together with this Schedule and any other documents expressly referred to in the
Master Agreement or in this Schedule constitute the entire understanding between
the parties relating to the subject matter of this engagement. Any earlier
agreement between the parties relating to the subject matter of this Schedule is
hereby superseded and is discharged by mutual consent. No other terms or changes
will apply unless in writing and signed by both parties.




7.2

Neither party enters the agreement constituted by this Schedule and the Master
Agreement on the basis of or relying on any representation, warranty or other
provision not expressly stated herein.




7.3

This Schedule shall prevail if there is any conflict between it and the Master
Agreement.





2




--------------------------------------------------------------------------------

[f10q033115_ex10z34002.gif] [f10q033115_ex10z34002.gif]







Signed by the parties’ authorised representatives as follows:







On behalf of the Consultancy




By  Mark Eccleston

(Authorised Signature)




Title: Managing Director

Date 20th March 2015










On behalf of the Client




By Cameron Reynolds




Title: CEO

Date: 20th March 2015





3


